BROADPOINT ANNOUNCES RECORD QUARTERLY NET REVENUES AND PRE-TAX PROFIT FIRST QUARTER2009 PRE-TAX PROFITOF $9.3 MILLION NET REVENUES INCREASE BY 307% TO $70.6 MILLION COMPARED TO THE FIRST QUARTER OF 2008 NEW YORK, N.Y., April 28, 2009 – Broadpoint Securities Group, Inc. (NASDAQ: BPSG) reported today financial results for the first quarter ended March 31, 2009, with a pre-tax profit of $9.3 million and net revenues of $70.6 million. Broadpoint will hold a conference call this morning, April 28, 2009 at 10:00 A.M. (EDT) (see Conference Call Information below) to discuss these results. Highlights of the first quarter include: · Net revenues of $70.6 million for the first quarter of 2009, compared to $17.3 million for the first quarter of 2008.Revenue growth in the first quarter of 2009 was primarily driven by Broadpoint’s Descap and Debt Capital Markets Divisions. · Profit before income taxes for the first quarter of 2009 was $9.3 million, compared to a loss before income taxes of $8.5 million in the first quarter of 2008. · Net profit was $5.0 million in the first quarter of 2009, compared to a net loss of $9.2 million in the first quarter of 2008. · Revenue per employee for the first quarter was $1.1 million on an annualized basis. · Announced the definitive merger agreement to acquire Gleacher Partners Inc., an internationally recognized financial advisory boutique best known for advising major companies on mergers and acquisitions.The acquisition is expected to close in the second quarter. Lee Fensterstock, Chairman and CEO said, “The needs of investors and corporations for advice that is untainted by conflicts of interest have never been greater.The well-documented difficulties of our traditional competitors have created an unprecedented opportunity for Broadpoint to build a premier full service investment bank.Our results for the quarter have validated our strategy and reflect tangible progress toward achieving this goal. For this, I am extremely grateful to our clients, to our founding employee partners and to the more than 225 employees who joined our platform during the last 18 months.” 1 “Since the beginning of 2009, we have significantly increased our capabilities at Broadpoint.We currently have 89 sales professionals, 41 trading professionals, and 20 research professionals providing value added advice and execution to more than 1,000 investor clients across a full range of debt, equity, and asset backed products.Our existing banking team consists of a restructuring group of 22 dedicated bankers.We look forward to closing the Gleacher acquisition which will increase our banking team to approximately 60 professionals who will be able to provide a full suite of advisory and financing products to our corporate client base,” said Peter McNierney, President and COO. Highlights by business segment for the first quarter ended March 31, 2009 and March 31, 2008: (In thousands of dollars) Three Months Ended Net Revenues by Business Segment (including net interest income) March 31, 2009 March 31, 2008 Broadpoint Descap Debt Capital Markets Equity Capital Markets Investment Banking Other $ 27,871 32,699 6,107 2,940 943 $ 10,774 3,860 1,824 466 419 Net revenues (including net interest income) $ 70,560 $ 17,343 Pre-tax profit (loss)* $ 9,336 $ (8,475) *Includes stock-based compensation $ 2,720 $ 1,505 2 Overview of Financial Results for the Quarters Ended March 31, 2009 and 2008 (In thousands of dollars except for per share amounts) (Unaudited Condensed Consolidated Statements of Operations) Three Months Ended March 31, 2009 2008 Revenues: Commissions $ 4,902 $ 280 Principal transactions 52,041 13,938 Investment banking 5,190 670 Investment (losses) gains (9) 75 Interest income 10,648 4,675 Fees and other 1,490 524 Total revenues 74,262 20,162 Interest expense 3,702 2,819 Net revenues 70,560 17,343 Expenses (excluding interest): Compensation and benefits* 52,407 17,304 Clearing, settlement and brokerage 812 387 Communications and data processing 2,287 1,660 Occupancy and depreciation 1,788 1,557 Selling 1,284 1,071 Restructuring - 1,194 Other 2,646 2,645 Total expenses (excluding interest) 61,224 25,818 Profit (loss) before income taxes 9,336 (8,475) Income tax expense 4,357 773 Profit (loss) from continuing operations 4,979 (9,248) Profit from discontinued operations, net of taxes 42 5 Net profit (loss) $ 5,021 $ (9,243) Per share data: Basic Earnings: Continuing operations $ 0.07 $ (0.15) Discontinued operations 0.00 0.00 Net profit (loss) 0.07 (0.15) Diluted earnings: Continuing operations $ 0.06 $ (0.15) Discontinued operations 0.00 0.00 Net profit (loss) $ 0.06 $ (0.15) Weighted average common and common equivalent shares outstanding: Basic 75,526 61,982 Diluted 80,406 61,982 *Compensation and benefits detail: Salary, bonus and benefits $ 44,964 $ 15,323 Earnout associated with BNY transaction 4,723 476 Employee stock-based compensation 2,720 1,505 Total $ 52,407 $ 17,304 3 Discussion of operating results for the first quarter of 2009 compared to the first quarter of 2008 Net revenues for the first quarter of 2009 were $70.6 million, an increase of $53.3 million or 307 percent from $17.3 million in the first quarter of 2008.Pre-tax profit from continuing operations in the first quarter was $9.3 million compared to a loss of $8.5 million in the prior year quarter. Revenues from commissions and principal transactions in the first quarter of 2009 increased $42.7 million or 300 percent to $56.9 million compared to the first quarter of 2008 due to increased revenues in the Broadpoint Descap division of $12.3 million, the Equities division of $3.2 million and the Debt Capital
